Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information Disclosure Statement (IDS) submitted on 01/25/2018, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the IDS.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vijayan (US20170126807), hereinafter, Vijayan.
Regarding claims 1, 2, 5 and 6, Vijayan discloses a web server comprising authentication, authorization, and administration (“AAA”) software that receives login credential, over the Internet, for a plurality of users associated with each of a plurality of enterprise customers of the service provider; when describing a method and system that “helps collect, manage and distribute, in a unified fashion, data and metadata from numerous sources, including data and metadata originating from hosted services”, at [0025 and Figure 1.]   This system operates through “a communications network, such as a Local Area Network (LAN), Wide Area Network (WAN), or the Internet”, at [0157, 0158 and Figure 1.]
authentication information and information management policies for the hosted services accounts (or simply "hosted accounts") associated with a user of the information management system”, at [0072 and Figure 5.]  Vijayan uses an interface “in order to receive authentication information and information management policies for hosted accounts”, and “the interface may include username and password fields so that the user can provide authentication information or other credentials that identify the person as a registered user of the information management system.”  See [0073.]
Next, a data warehouse which stores a history of performance activity for each enterprise customer is disclosed when detailing the “non-production copies “ of data and metadata, beginning at [0035.]  Specifically, “non-production copies include backup copies, archive copies, and snapshot copies”, and “archive copies are generally used for long-term data storage purposes and may be compressed, encrypted, deduplicated and/or otherwise modified from the original application format.”  See [0039.]  Long-term storage and archive data implies the historical data referenced in the instant application.  
Vijayan also discloses a computer system of the service provider that, at incremental times, applies a set of automated rules to the history of performance activity that converts information in the history to conform to requirements of the cloud business intelligence application including meeting a size limitation, when describing a storage manager, beginning at [0046.]  Here, the “storage manager may be a software module or other application that coordinates and controls information management operations performed by one or more information management cells to protect and control copies of non-production data objects and metadata.”  Meaning, “the storage manager may data replication operations, data migrations, data distributions, data recovery, and other information management operations.  Additionally, “storage manager may control additional information management operations including ILM, deduplication, content indexing, data classification, data mining or searching, e-discovery management, collaborative searching, encryption, and compression.”  A “database may also include various "information management policies," which are generally data structures or other information sources that each includes a set of criteria and rules associated with performing an information management operation.”  See [0048.]  At [0049], frequency of non-production data access or modification is addressed; i.e., a nightly conversion could take place. At [0052], time-related factors are considered and at [0057], “a schedule for performing information management operations.”  
As regards to meeting a size limitation, Vijayan adds a “compression module”, at [0067.]  “The compression module 485 performs compression of data objects, data blocks, or non-production objects to reduce the data capacity”, at [0068.]  It is further noted that Vijayan’s system “may also access and modify production copies of metadata, such as boot sectors, partition layouts, file or data object metadata (e.g., file name, file size”, at [0035]; “a user may define which particular applications and application data are collected and managed and/or might permit the user to define other selection criteria such as file size”, at [0087], and “other types of criteria may be used to define the set of data objects that should be distributed, including, without limitation file size”, at [0100.]  These limitations would imply that a user is aware that only essential data is required, and essential data and Vijayan’s method provides for the reduced data set as described in the instant application.
Vijayan’s system “also permits a user of a mobile device or other limited-feature device to execute full-featured applications installed on a remote computing device (e.g., a desktop or laptop device) and to interact with the full-featured application via the input-output hardware”, at [0025], “the environment includes multiple computing devices that execute numerous software applications to facilitate the operations of an organization (or multiple affiliated organizations”, at [0030], and “the environment may also include hosted services that provide various online services to the organization or its constituent members (e.g., the organization's departments, employees, independent contractors, etc.) or hosted productivity applications or other hosted applications”, at [0033.]  Furthermore, the instant application discloses, “Business intelligence reporting systems that provide user interfaces on public Internet webpages are known in the art”, at Background.
Lastly, Vijayan discloses, viewing the performance information, in a customer portal when describing a user, working at a device, having access to all the hosted data.  See [0132 and Figure 12.]  “A client module will display an organized graphical depiction of the user's data”, at [0134 and Figure 13.]  More significant, “a similar process may be performed by a web server associated with the IMS that is configured to provide IMS users with a web portal to access their data.”  See [0139.]  
The claimed language of wherein the web server provides access to the performance information and related analytics that is based on the reduced archive file in a highly responsive manner by performing authorization and authentication operation for individual login credentials using the AAA software, identifying an association of each particular user with a corresponding enterprise customer and a corresponding subset of accounts of the corresponding enterprise customer that the enterprise customer has specified the particular user to be allowed to view, after the web server is authorized by the cloud business intelligence application, generating and sending a command containing the identified subset of accounts for that particular user 21when that particular user selects in that customer portal to view the performance information, wherein the command includes a request that the cloud business intelligence application dynamically produce a dashboard specific to the subset of accounts corresponding to that user from the report on the cloud business intelligence application, and implementing a frame in the customer portal that delivers the dashboard for that particular user in the customer portal, is detailed in the above paragraphs as individual disclosures by Vijayan at paragraphs [0008, 0009, 0072, 0073, 0077 – 0082, and Figures 5 and 6] and supported below. 
Notably, “authentication” and “accounts associated with a user of the information management system”, at [0072]; “information management policies for hosted accounts” (particular user allowed to view), at [0073]; “the interface may be presented to a user via a web browser (e.g., as a web portal)”, at [0077]; “web server associated with the IMS that is configured to provide IMS users with a web portal to access their data”, at [0139]; “display an organized graphical depiction of the user's data”, at [0410 and Figure 13], and “displays the interface to the user at the requesting computing device (e.g., in a browser)”, at [0152.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Vijayan, in view of Smithers (US20170371545), hereinafter, Smithers.
Regarding claims 3 and 7, Vijayan discloses all the limitations of claims 1 and 4, above.  Not disclosed is converting bit fields of the data warehouse into integers.
However, Smithers discloses a method for reducing storage requirements using bit integer conversion techniques.  See [0041, 0042, 0067, 0068 and Figures 3 and 4.]  Smithers explains “reducing the storage requirements may generally refer to the information defining a virtual space being manipulated in a manner such that the amount of storage space used to store the information may be substantially reduced”, at [0010.]  This is noted to be corresponding to the explanation in the instant application, at page 14, notably, “Converting bit fields into integers in the cloud-based reports uses approximately 15% less space for those fields.”
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to use Smithers’ method of bit to integer conversion in the system of information gathering per Vijayan because this is one technique that will give the intended benefit of reduced storage size and space; a desired effect when datamining metadata.  
s 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Vijayan, in view of Hurri (US20120089523), hereinafter, Hurri.
Regarding claims 4 and 8, Vijayan discloses all the limitations of claims 1 and 4, above.  Not disclosed is wherein a time between that particular user selecting in that customer portal to view the performance information, and the frame in the customer portal delivering the dashboard for that particular user in the customer portal, is less than five seconds.
However, Hurri discloses a data storage and presentation system that “usually takes less than 2 seconds for the energy usage data to be received by an agent device and then processed by a logger device, and finally to be stored at a long-term storage unit”, at [0121.]
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to use Hurri’s method to transfer data in mere seconds for the system of information gathering per Vijayan because this gives the intended outcome of a very short time for data presentation.  It is desirable to have the user waiting the shortest time possible, as this will allow for more time to be spent on other tasks.

Conclusion
Claims 1 – 8 were given a thorough 35 USC § 101 analysis per the 2019 PEG and the Examiner’s review is as follows.  For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of generating reports of a particular business’ performance and then displaying these reports.  They describe actions typical of those many customers would undertake to monitor the performance of a service provider and 
For Step 2A, Prong Two, of the analysis, the Examiner concluded that combination of additional elements, taken as a whole, integrate the judicial exception into a practical application.  These additional elements include:
a web server
cloud business intelligence software that communicates with an external cloud business intelligence application implemented on the Internet and in operation, authenticates and authorizes the web server to login to the cloud business intelligence application; 
a customer portal that is rendered on a web page of the web server designed to provide enterprise customers access to the performance information and related analytics when appropriate login credentials are received;
a computer system of the service provider that, at incremental times, applies a set of automated rules to the history of performance activity that converts information in the history to conform to requirements of the cloud business intelligence application including meeting a size limitation, wherein a reduced archive file is generated, and automatically requests the reduced archive file to be processed and produced as a report by the cloud business intelligence application;
wherein the web server provides access to the performance information and related analytics that is based on the reduced archive file in a highly responsive manner; 
the cloud business intelligence application dynamically produce a dashboard specific to the subset of accounts corresponding to that user from the report on the cloud business intelligence application, and implementing a frame in the customer portal that delivers the dashboard for that particular user in the customer portal

Based on the reasoning above, the Examiner has concluded that the claims qualify as eligible subject matter under 35 USC § 101.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Boston (US20170251056) discusses a metadata synchronization system.  Carter (US20130332345) discloses a system and method for providing cloud-based business intelligence.  Higginson (US20150019488) has automated database migration architecture.  Levy (US20070156726) discusses metadata directory services.  Liu discloses selective mapping of integrated data.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571)272-6171.  The examiner can normally be reached on M-Th 7am-530pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687